DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/995,711 filed 11 February 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “weight bolts” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. [0030], line 3, “first and 23” should read --first end 23--
Para. [0036], lines 2-3, “stabilizer bar 110 may body portion 112” should read --stabilizer bar 110 may include body portion 112--
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide proper antecedent basis for the “removable weight bolts” of claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youm (US 2018/0193693).
Regarding claim 1, Youm teaches an exercise device comprising:
a platform/board (19) having a surface for supporting a user of the exercise device (Fig. 8);
a base/board (16) having a pivot point that defines an axis, the base being configured to be supported by a ground support surface (Figs. 7, 8. The connection point between shaft 20 and board 16 is the pivot point on the base.);
at least one arm/shaft (20) extending from the platform to the pivot point of the base (Fig. 7); and
wherein the platform is configured to rotate about the axis defined by the pivot point (Para. [0020]: “According to the compact balance boards and the system using the compact balance boards, it is possible to effectively feel three-dimensional pivotal motions and perform balance exercises by using two boards spaced a predetermined from the floor and configured to be shaken and rotated…”).

    PNG
    media_image1.png
    276
    347
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    315
    408
    media_image2.png
    Greyscale

Claims 1, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebern (US 4,270,749).
Regarding claim 1, Hebern teaches an exercise device comprising:
a platform/platform (75) having a surface for supporting a user of the exercise device (Figs. 1, 3);
a base/lower side rails (29) having a pivot point that defines an axis (Figs. 1, 3. The platform 75 pivots along all points along tube 62.), the base being configured to be supported by a ground support surface (Fig. 1);
at least one arm/cylindrical tube (62) extending from the platform to the pivot point of the base (Fig. 3); and
wherein the platform is configured to rotate about the axis defined by the pivot point (Fig. 1).	
Regarding claim 5, Hebern teaches the exercise device of claim 1, further comprising a handlebar extending from the base towards the platform (Fig. 2).

Regarding claim 6, Hebern teaches the exercise device of claim 5, wherein the handlebar further comprises:
a first member/rearward post (16) having a first end connected to the base, the first member extending from the base towards the platform and terminating in a second end; and
a second member/rearward rail (25) connected to the second end of the first member (Fig. 2).

Regarding claim 7, Hebern teaches the exercise device of claim 6, wherein the first member has a length that extends in a first direction and the second member has a length that extends in a second direction (Fig. 2).

Regarding claim 8, Hebern teaches the exercise device of claim 7, wherein the first direction is substantially perpendicular to the second direction (Fig. 2).

Regarding claim 10, Hebern teaches the exercise device of claim 6, wherein the handlebar further comprises a third member/rearward rail (16) connected to the second member and the base (Fig. 2).

    PNG
    media_image3.png
    452
    378
    media_image3.png
    Greyscale


Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 1,437,888).
Regarding claim 1, Davis teaches an exercise device comprising (Fig. 1. A teeter board is capable of being used as an exercise device, for example as a balance board.):
a platform/board (7) having a surface for supporting a user of the exercise device (Fig. 1);
a base/base (1) having a pivot point (3) that defines an axis, the base being configured to be supported by a ground support surface (Fig. 1);
at least one arm/rocker (4) extending from the platform to the pivot point of the base (Fig. 1); and
wherein the platform is configured to rotate about the axis defined by the pivot point.

    PNG
    media_image4.png
    267
    561
    media_image4.png
    Greyscale

Regarding claim 13, Davis teaches the exercise device of claim 1, wherein the at least one arm includes a first arm/left side of rocker (4) and a second arm/right side of rocker (4), the first arm being connected between a first portion of the platform and the pivot point and the second arm being connected to a second portion of the platform and the pivot point (Fig. 1).

Regarding claim 14, Davis teaches the exercise device of claim 13, wherein a length of the first arm and a length of the second arm are substantially equal (Fig. 1).

Regarding claim 15, Davis teaches the exercise device of claim 13, wherein a first distance, defined as a distance between the first portion of the platform to a center of a length of the platform, is substantially equal to a second distance, defined as a distance between the second portion of the platform to the center of the length of the platform (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Youm (US 2018/0193693).
Regarding claim 2, Youm teaches the exercise device of claim 1.
Youm is silent to the axis of rotation of the platform about the pivot point. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Youm to have an axis of rotation of the platform about the pivot point to be approximately between -20 degrees and +20 degrees, because the exercise device of Youm would not operate differently with the claimed angles and the balance board would function appropriately with the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0020]). 

Regarding claim 3, Youm teaches the exercise device of claim 2.
Youm is silent to the axis of rotation of the platform about the pivot point. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Youm to have an axis of rotation of the platform about the pivot point to be approximately between -15 degrees and +15 degrees, because the exercise device of Youm would not operate differently with the claimed angles and the balance board would function appropriately with the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0021]). 

Regarding claim 4, Youm teaches the exercise device of claim 2, wherein
the surface of the platform defines a platform plane (Fig. 7);
the ground support surface defines a ground support plane (Fig. 7); and
wherein the platform plane is substantially parallel to the ground support plane when the axis of rotation of the platform about the pivot point is approximately 0 degrees (Fig. 7).

Claims 11-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Youm (US 2018/0193693) as applied to claim 1 above, and further in view of Morgan et al. (US 3,416,792, hereinafter Morgan).
Regarding claim 11, Youm teaches the exercise device of claim 1.
Youm does not teach further comprising a foot adjacent to an end of the platform, the foot having a bottom surface.
However, in a similar field of endeavor, Morgan teaches a balance board with a platform pivoting about a base further comprising a foot/shock absorbing device (28) adjacent to an end of the platform, the foot having a bottom surface (Fig. 3).

    PNG
    media_image5.png
    264
    885
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Youm by including the shock absorbing devices of Morgan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user with “limit stops while the inherent return spring action comes into play to assist in returning the platform to its normal generally horizontal state or position,” as suggested by Morgan (Col. 3, lines 15-20).

Regarding claim 12, the combination of Youm and Morgan as discussed with regards to claim 11 above teaches the exercise device of claim 11, wherein the bottom surface of the foot defines a foot plane and the surface of the platform defines a platform surface plane, the foot plane and the platform surface plane being at an angle with respect to each other (Morgan: Figs. 2, 3).
Youm in view of Morgan is silent to the angle between the foot plane and the platform surface plane. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Youm in view of Morgan to have an angle between the foot plane and the platform surface plane be approximately 10 degrees and 20 degrees, because the exercise device of Youm in view of Morgan would not operate differently with the claimed angles and the balance board would function appropriately with the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0030]).

Regarding claim 16, Youm teaches the exercise device of claim 1.
Youm does not teach further comprising: a first weight member removably attached to a first end of the platform; and a second weight member removably attached to a second end of the platform.
However, in a similar field of endeavor Morgan teaches a balance board with a platform pivoting about a base further comprising: a first weight member/rubber abutment (34) removably attached to a first end of the platform; and a second weight member removably/rubber abutment (34) attached to a second end of the platform (Fig. 3. The rubber abutments 34 have a weight and are thus weight members. Col. 2, lines 65-70: “upper rectangular block-like compressibly resilient rubber or an equivalent abutment 34 secured by a bolt and nut 36…” The rubber abutment is secured by a bolt and a nut and is thus removably attached.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Youm by including the rubber abutments of Morgan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user with “limit stops,” as suggested by Morgan (Col. 3, lines 15-20).

Regarding claim 17, the combination of Youm and Morgan as discussed above with regards to claim 16 teaches the exercise device of claim 16, wherein the first weight member and the second weight member extend diagonally at an angle from the platform (Morgan: Fig. 3.).

Regarding claim 18, Youm in view of Morgan teaches the exercise device of claim 17.
Youm in view of Morgan is silent to the angle between the weight members and the platform. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Youm in view of Morgan to have the angle that the first weight member and the second weight member extend from the platform to be approximately between 10 degrees and 20 degrees, because the exercise device of Youm in view of Morgan would not operate differently with the claimed angles and the balance board would function appropriately with the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0032]).

Regarding claim 20, Youm teaches the exercise device of claim 1.
Youm does not teach further comprising: a first stabilizing member removably attached to a first end of the platform; and a second stabilizing member removably attached to a first end of the platform, wherein the first stabilizing member and the second stabilizing member restrict an axis of rotation of the platform about the pivot point to approximately between -5 degrees and +5 degrees.
However, in a similar field of endeavor, Morgan teaches a balance board with a platform pivoting about a base further comprising: a first stabilizing member/rubber abutment (34) removably attached to a first end of the platform; and a second stabilizing member/rubber abutment (34) removably attached to a first end of the platform (Fig. 3), wherein the first stabilizing member and the second stabilizing member restrict an axis of rotation of the platform about the pivot point (Fig. 3. Col. 2, lines 65-70: “upper rectangular block-like compressibly resilient rubber or an equivalent abutment 34 secured by a bolt and nut 36…” The rubber abutment is secured by a bolt and a nut and is thus removably attached. Col. 3, lines 15-20: “the shock absorbers provide limit stops…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Youm by including the rubber abutments of Morgan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user with “limit stops,” as suggested by Morgan (Col. 3, lines 15-20).
Youm in view of Morgan is silent to the degree of restriction of the platform about the pivot point. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Youm in view of Morgan to have an angle of restriction of the platform about the pivot point to be approximately between -5 degrees and +5 degrees, because the exercise device of Youm in view of Morgan would not operate differently with the claimed angles and the balance board would function appropriately with the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0036]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Youm (US 2018/0193693) as applied to claim 1 above, and further in view of Cummins (US 3,659,844).
Regarding claim 16, Youm teaches the exercise device of claim 1.
Youm does not teach further comprising: a first weight member removably attached to a first end of the platform; and a second weight member removably attached to a second end of the platform.
However, in a similar field of endeavor, Cummins teaches a balance board comprising a platform pivoting around a base further comprising: a first weight member removably attached to a first end of the platform; and a second weight member removably attached to a second end of the platform (See annotated Fig. 1 below. First and second weight members comprise bolt 20, weight 19, and weight bolts.).

    PNG
    media_image6.png
    589
    842
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Youm by including the weight members of Cummins. One of ordinary skill in the art would have been motivated to make this modification such that “the rocking load may be increased by attaching weights to the platform” to provide a user with a more difficult workout, as suggested by Cummins (abstract).

Regarding claim 19, the combination of Youm and Cummins discussed above with regards to claim 16 teaches the exercise device of claim 16, wherein at least one of the first weight member and the second weight member includes a threaded member/bolt (20), wherein the threaded member is configured to receive removable weight bolts that interact with the threaded member (Annotated Fig. 2 above shows a weight bolt threaded onto the bolt 20 in as much as Applicant has shown a weight bolt.).

Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hebern (US 4,270,749).
Regarding claim 2, Hebern teaches the exercise device of claim 1.
Hebern is silent to the axis of rotation of the platform about the pivot point. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hebern to have an axis of rotation of the platform about the pivot point to be approximately between -20 degrees and +20 degrees, because the exercise device of Hebern would not operate differently with the claimed angles and the balance board would function appropriately with the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0020]). 

Regarding claim 3, Hebern teaches the exercise device of claim 2.
Hebern is silent to the axis of rotation of the platform about the pivot point. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hebern to have an axis of rotation of the platform about the pivot point to be approximately between -15 degrees and +15 degrees, because the exercise device of Hebern would not operate differently with the claimed angles and the balance board would function appropriately with the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0020]). 

Regarding claim 4, Hebern teaches the exercise device of claim 2, wherein
the surface of the platform defines a platform plane (Figs. 1, 3);
the ground support surface defines a ground support plane (Fig. 1); and
wherein the platform plane is substantially parallel to the ground support plane when the axis of rotation of the platform about the pivot point is approximately 0 degrees (Fig. 3).

Regarding claim 9, Hebern teaches the exercise device of claim 6.
Hebern teaches wherein the length of the second member of the handlebar is slightly longer than the length of the surface of the platform, but is silent to the percent of the length of the surface of the platform. In the disclosure, Applicant defines the term “approximately” as being approximately 10% of the equivalent value (specification paragraph [00040]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the handlebar of Hebern to have a length of the second member be approximately 110% of the length of the surface of the platform, because the exercise device of Hebern would not operate differently with the claimed length and the balance board would function appropriately with the claimed dimension. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0022]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US 2003/0109365) teaches a balance therapy platform comprising a plurality of adjustable legs extending from the platform which function as stops to preventing tilt of the exercise platform from exceeding a maximum tilt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784